 

Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 1 of 32 PagelD 149

AF Approval 4YINGT | Chief Approval CO

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
v. | CASE NO, 6:18-cr- 491-004 FI KRS
DEEPAK DESHPANDE
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attomey for the Middle District of
Florida, and the defendant, DEEPAK DESHPANDE, and the attomey for

the defendant, Mark J. O’Brien, Esq., mutually agree as follows:

 

i. Counts Pleading To
The defendant shall enter a plea of guilty to Counts Two and
Three of the Indictment. Count Two charges the defendant with production
of child pomography, in violation of 18 U.S.C. § 2251(a) and (e). Count
Three charges the defendant with enticement of a minor to engage in unlawful
_ sexual activity, in violation of 18 U.S.C, § 2422(b).
2. Minimum and Maximum Penalties
| Count Two is punishable bya mandatory minimum term of

imprisonment of 15 years up to 30 years, a fine of $250,000, a term of

Defendant's Initials >

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 2 of 32 PagelD 150

supervised release of at least 5 years, up to life, and a special assessment of
$100 per felony count for individuals,

Count Three is punishable by a mandatory minimum term of
imprisonment of 10 years: up to life, a fine of $250,000, a term of supervised
release of at least 5 years, up to life, and a special assessment of $100 per
felony count for individuals.

With réspect to certain offenses, the Court shall order the
defendant to make restitution to any viotins of the offthses, and with respect to
other offenses, the Court may. order the defendant to make restitution.to any
victim of the offenses, or to the community, as set forth below.

Additionally, pursuant to 18 U.S.C. § 3014, the Court shall impose a
$5,000 special assessment on ahy non-indigent déferidant convicted of an
offense iy violation of certain enumerated statutes involving: (1) peonage,
slavery, and trafficking in persons; (2) sexual abuse; (3) sexual exploitation
and other abuse of children i (4) transportation for legal sexual activity; or (5)
human smuggling in violation of the Immigration and Nationality Act
(exempting any individual invoived in the amuggling of an alien who is the

alien’s spouse, parent, son or daughter).

oo. —
Defendant's Initials 7" 2

 

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 3 of 32 PagelD 151

3,  Hlemesas of the Offenses

The defendant acknowledges understanding the nature and

elements of the offenses with which defendant bas been charged and to whicli

defendant is pleading guilty. The elements of Count Two are, with respect to

production of child pornography:
Ekst An actual minor, that-is; a teal person who was less

‘than 18 years old, was depicted;

The Defendant employed, used, persaded,

induced, enticed, or coerced the minor to engage in

sexually explicit conduct for the purpose of
producing a visual depiction of the conduct;

Fither (a) the Defendant knew or had treason to
iow that the visual depiction would be transported.
or transmitted using any means or facility.of
interstate or foreign commerce; (b) the Defendant
knew or had reason to know that the visual
depiction would be transpoited or transmitted in or
affecting interstate or foreign commerce: (c) the
visual depiction was produced or transmitted using
materials that had been mailed, shipped, or
transported in or affecting interstate or foreign
cominter¢e by any means, including by computer;
(d) the visual depiction was actually transported oF
transmitted using any means or, facility of interstate
or foreign commietce; or (€) the visval depiction was
actually transported or transmitted in or affecting
interstate.or foréign commerce.

The elements of Count Three are:

Defendant's Iiitiats,.

enticed, or £ endrced an tndividval te engage in séxual
activity, a3 charged;

 

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 4 of 32 PagelD 152

Second: The defendant used any facility or means of
interstate comme»rce to da so;

Third! When the defendant did these acts, the individual
was less than 18 yéars old; and

Fourth: A perso’ engagiig in the sexual activity could’have been
charged with a criminal offense under the law of Florida.

 

At the me of sentencing, the remaining counts against the
defendant, Counts One and Four, will be dismissed pursuant to Fed. R. Crim.
P. Lo). |

5. No Farther Charges

If the Court accepts this plea agreement, the United States —
Attorney's Office for the Middle District of Florida agrees not to. charge
defendant with Committing any other federal criminal offenses occurring
between July 2017 atid May'12, 2018, and known to the United States
Attomey's Office at the time of the execution of this agreement, related to the
conduct giving cise to this plea agreement.

se-of Conviction

 

cy. Restitution tu. Victims of OF;

 

Pursuant to 18 U.S.C. § 2259, defendant agrees to make
restitution to the victim of the offenses for the foll amount of the victim's

losses aa determined by the Court. Further, pursuant to 18 U.S.C,

Defendanit’s Initials 2 4

 
 

Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 5 of 32 PagelD 153

§ 3664(d)(5), the defendant agrees not to oppose bifurcation of the sentencing

hearing if the victim's losses are not ascertainable prior to sentencing.

 

7.  Cooveration.. Subsiantial Assistance:
Defendant agrees to cooperate fully with the United States in the
‘investigation and proséctition of other persons, and/to teatify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure af all relevant information, including production
of'any and all books, papers, documents, and other objects in defendant's
possession or conirol, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrecs to consider whether such cooperation
qualifies as "substantial assistance” in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) 4 downward depatture
from the applicable guideline rangé punmant to USSG §SK1.1, or (2) the
imposition of a sentence below a statutory minimum, ifany, pursuant to 1B
U.S.C, § 3554(e), or (Hiboth. IF the cooperation is completed subsequent to

seritencing, the povernment agrees to consider whether such cooperation

Defendant’s Initials 5

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 6 of 32 PagelD 154

qualifies as "substantial assistance" in accordance with the policy of the United.
States Attorney for the Middle district of Florida, warranting the filing of a
motion for a reduction of sentence within ofie year of the imposition of
sentence pursuant to Fed, R, Crim, P, 35(b), [np any case, the defendant
understands that the determination as to whether “substantial assistance” has
been provided or what type of motion related thereto will be filed, ifany, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

8. Use of Information - Section IBL&

, ‘Pursuant to USSG §1B1,8(a), the United States agrees that no
selfanicriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b),

9° ‘Cooperation - Responsthilities of Parties

 

a. The government will make known to the Coust and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative

intent by assuming the fimdamental civie duty of reporting crime. However,

Defendant’s Initials ke 6

 
 

 

Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 7 of 32 PagelD 155

the defendant understands that the government can make ao representation
that the Court will impose a lesser sentence solely.on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide inconiplete or untruthful testimoriy, statemenis, of information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to,voluntarily and
‘unreservedly disclose.and provide full, complete, trathfal, and hanest
knowledge, information, and cooperation regarding any of the matters noted
‘Herein, the following conditions shall apply:

{1} The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may elther seek reinstatement of of refile stich charges. and prosecute the
defendant thereon in the event such charges have been dismissed: pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges

now pending in ihe instant case; and being fuither aware. of defendants rights,

Defendant’s Initigls Z

 
 

Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 8 of 32 PagelD 156

as to all felony charges pending in such cases (those offenses punishable by
iraprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in apen court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges. |

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees td forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as tO any
such offenses. |

(4) The government may use against the defendant the

defendant's own admissions and statements and the information and books,

Defendant's Initials Fe 8

 
‘Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 9 of 32 PagelD 157

- papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void,

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. §§ 2253 and 2428, whether in the possession
or control of the United States, the defendant or defendant's nominces.

The assets to be forfeited specifically include, but are not limited
to, the following: Canon video camera - Vixia HSX200; Nikon D810 still
camera; and Lumix DMC-GH4 still camera, which assets were used to
commit the offenses.

The defendant aprees and consents io the forfeiture of these

assets pursuant to any federal criminal, civil judicial or administrative

' Defendant's Initials. =~. 9

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 10 of 32 PagelD 158

forfelrore action. The defendant also aprees to waive all constitutional,
statuicry and procedural challenges (including appeal, habeas corpus, or any.
other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, annctineced al
sentencing, or incotporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the dme
it is entered. Tn the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgiment at any time pursuant to Rule 36.

The defendant agrées to take all steps necessary to identify and
locate all property subject to forfeiture and to wansfer custody of such property
to the United States before the defendant's sentencing. The defendant agrees
to be interviewed by the government, prior to and afler sentencing, regarding

such assets and their connection to criminal conduct. The defendant further

Defendant's Initials _.«- 10

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 11 of 32 PagelD 159

agrees to be polygraphed on the issue of assets, if it is deemed necessary by the
United States, The defendant agrees that Federal Rule of Criminal Procedure
]] and USSG § 1B1,8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant's cooperation,

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant's sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers. To that end,
the defendant apres to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendant's tax retums for
the previous five years. The defendant agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their |
connection to criminal conduct.

The defendant agrees that the United. States is not limited to

forfeiture of the property specifically identified for forfeiture in this Plea

Defendant's Initials 4. il

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 12 of 32 PagelD 160

Agreement. Uf the United States determines that property of the defendant
identified for forfeiture cannet be located upon the exercise of due diligence:
has been transferred or sold to, or deposited with, a third party; has been
placed beyond the jurisdiction of the Court; has been substantially diminished
in value; or has been commingled with other property which cannot be
divided without difficulty; then the United States shall, at its option, be
entitled to forfeiture of any other property (substittite assets) of the defendant
up to the value of any property described above. The Defendant expressly
consents to the forfeiture of any substitute assets sought by the Government.
The defendant agrees that forfeiture of substitute assets as authorized herem
shall not be deemed an alteration of the defendant's sentence.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Caurt may impose upon the defendant in addition to forfeiture,

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for

acceptance of responsibility and substantial assistance, and may be eligible for

an obstruction of justice enhancement,

Defendant's Initials be 12

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 13 of 32 PagelD 161

“The defendant agrees that the forfeirure provisions of this plea
| agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. ‘The forfeitability of any particular property pursuant to this
agreement shail be determined as if the defendant had survived, and that
determination shall be binding upon defendant's heirs, successors and assigns
until the agreed forfeiture, including satisfaction of any preliminary order of

forfeiture for proceeds,

 

The Linited States of America and defendant hereby agree that
any computer equipment as defined in 18 U.S.C, § 2256, seized from the
defendant and currently in the custody and/or control of the Federal Bureau
of Investigation or other appropriate agency, were properly seized and are
subject to forfeiture ta the povernment according to 18 U.S.C. §§ 2253 or |
2254, and/or that the computer equipment and peripherals constitute
evidence, contraband, or fruits of the crime for which he has pled guilty. As
such, defendant hereby relinquishes all claim, title and interest he has in the
computer equipment and peripherals to the United States of America with the
understariding and consent that the Couri, upon approval of this agreement,

hereby directs the Federal Bureau of Investigation, or other appropriate

Defendant's Initials oo 13

 

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 14 of 32 PagelD 162

agency, to cause the computer equipment described above to be destroyed

forthwith without forther obligation or duty whatsoever owing to defendant or

any other person.

As part of the plea agreement in this case, defendant hereby

states under penalty of perjury that he is the sole and rightful owner of the

property, and that defendant hereby voluntarily abandons all right and claim

to and consents ta the destruction of:

S

Black iPhone X;

White iPhone X;

iPhone SE - IMEI 355800079265660;

Black iPhone Plus — IMEI 866265036974592;
Macbook Pro, serial no. COZKGONUFFT3;
iPhone Silver, model A1660;

San Disk 32GB compact flash card with reader;
Four Lexar Frofessional 64 GB SD cards;
LX Series 64 GB SD card;

Lexar Platinum If 32 GB SD card;

SanDisk Micro SD adaptor;

Kingston 32 GB SD card; and

Defendant's Initials A 14

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 15 of 32 PagelD 163

 

12. Sex Offender Regi

The defendant has been advised and understands, that under the
Sex Offender Registration and Notification Act, a federal law, the defendant
must register and keep the registration current in each of the following
jurisdictions: the location of the defendant's residence, the location of the
defendant's employment; and, if the defendant is a student, the location of the
defendant's school. Registration will require that the defendant provide
information that includes name, residence address, and the names and
addresses of any placcs at which the defendant js or will be an employee ora
student. The defendant understands that he must update his registrations not
later than three business days after any change of name, residence,
employment, or student status. The defendant understands that failure to
comply with these obligations subjects the defendant to prosecution for failure
to register under federal Jaw, 18 U1.8.C. § 2250, which is punishable by a fine
or imprisonment, or both,

The defendant has been advised and understands that pleading
guilty may have consequences with respect to the defendant's immigration
status if the defendant is not a citizen of the United States. Under federal law,

the offense to which defendant is pleading guilty may be a removable offense,

Defendant's Initials ls

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 16 of 32 PagelD 164

Removal and other immigration consequences are the subject of a separate
proceeding, however, and the defendant understands that no one, including
the defendant's attorney or the district court, can predict to a certainty the
effect of the defendant’s conviction on the defendant’s immigration status,
The defendant nevertheless affirms that the defendant wants to plead guilty
regardless of any immigration consequences that may result from the
defendant's guilty plea, even if the consequence is the defendant's automatic

removal from the United States followmg completion of the defendant's

 

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offenses, pursuant to 18 U.S.C. § 36634, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offenses, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement. The defendant further understands that

compliance with any restitution payment plan imposed by the Court in no

Defendant’s Initials 3-__ 16

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 17 of 32 PagelD 165

way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C, § 3003(b)(2)), including, but not
limited to, garnishment and execution, pursuant to the Mandatory Victins
Restitution Act, in order to ensure thar the defendant's restitution obligation is
satished.

On each count to which a plea of guilty is entered, the Court shall
Impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure that this
obligation is satisfied, (he Defendant agrees to deliver a check or money order
to the Clerk of the Court in the amount of $200, payable to "Clerk, U.S.
District Court” within ten days of the chan ge of plea hearing.

The defendant understands that this agreement imposes no litnitation as to.

fine.

 

The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of

imprisonment.

Defendant's Initials » 17

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 18 of 32 PagelD 166

3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is nut a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.

 

The United States reserves its right and obligation to report to the .
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the counts to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right tu
make any recommendations it deems appropriate regarding the disposition of

this case, subject to any limitations set forth herein, if any.

 

isclosures

 

Pursuant to 18 U.5.C. § 3664(d)(3) and Fed. R. Cum. P.
32(d\2)(A Mii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an

affidavit reflecting the defendant's financial condition, The defendant

Defendant's Initials} ___ 18

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 19 of 32 PagelD 167

promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the fmancial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerming the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attomey’s Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations
It is understood by the parties that the Court is neither a party to

nor bound by this agreement. The Court may accept or reject the agreement,

- Defendant's Initials + 19

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 20 of 32 PagelD 168

or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not bindmg on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

 

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the -
ground that the Court erred in determining the applicable guidelines range

pursuant to the United States Sentencing Guidelines, except (a) the ground

Defendant’s Initials 20

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 21 of 32 PagelD 169

that the sentence exceeds the defendant's applicable guidelines range ag

s Court pursuant to the United States Sentencing Guidelines;

 

(b) the ground that the sentence exceeds the statutory maximum penalty: or (c)
the ground that the sentence viclates the Righth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by [8 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal! the sentence as

authorized by 18 U.S.C. § 3742(a).

 

it ig further understood that this agreement is limited to the
Office of the United States Attomey for the Middle District of Florida and —
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested,

This agreement shall be presented to the Court, in Open court or

mera, in whole or in part, upon a showing of good cause, and filed in this

 

cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

Defendant's Initials 4 21

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 22 of 32 PagelD 170

10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received fromm defendant's undersigned counsel (ifany), The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses agamst defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court

may ask defendant questions about the offense or offenses to which defendant

-Defendant’s Initials 7. 22

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 23 of 32 PagelD 171

pleaded, and if defendant answers those questions under cath, on the record, |
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vate, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis,” which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt.
12, tire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials. ¥- 23

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 24 of 32 PagelD 172

13, Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terrns.
DATED this 97’ day of October, 2018.

MARIA CHAPA LOPEZ
United States Attorney

} 1 li
fie” _ _f a

DEEPAK DESHPANDE Emily C. L\Chgng
Defendant | Assistant United States Attorney

Aaa 6 A

Mark J. Brien, Esq. Sara C. Sweeney
Attorney for Defendant Assistant United States Attorney
Deputy Chief, Orlando Division

   

 

 

Defendant’s Initials = 24

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 25 of 32 PagelD 173

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

¥.

CASE NO. 6:18-cr- [3l: Off 4 KRS

DHEPAK DESHPANDE

As to Count Twa:

Fist

Second:

Third:

 

\TION OF ELEMENTS

 

Was iin actual minor, that is, a real person who was
less than 18 years old, depicted?

Did you employ, use, persuade, induce, entice, or
coerce the minor to engage in sexually explicit
conduct for the purpose of producing a visual
depiction of the conduct?

Is at Jeast one of the following true: (a) you knew or
had reason to know that the visual depiction would
be transported or transmitted using any means or
facility of interstate or foreign commerce; (b) you
knew or had reason to know that the visual
depiction would be transported or transmitted in or
affecting interstate of foreign commerce; (c) the
visual depiction was produced or transmitted using
materials that had been mailed, shipped, or
transported in or affecting interstate or foreign
comnmerce by any means, including by computer;
(d) the visual depiction was actually transported or
transmitted using any means or facility of interstate
or foreign commerce; or (€) the visual depiction was
actually watisported or transmitted in or affecting
interstate or foreign commerce?

Defendant's Initials 25

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 26 of 32 PagelD 174

As to Count Three:
First: Did you knowingly persuade, induce, entice, or
coerce an individual to engage in sexual activity, as
charged?

Second: Did you use any facility or means of interstate
commerce to do so?

Third: When you did these acts, was the individual less
than 18 years old?

Fourth: Could a person engaging in the sexual activity have been
charged with a criminal offense under the law of Florida?

Defendant's Initials 26

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 27 of 32 PagelD 175

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
UNITED STATES OF AMERICA
v. CASH NO. 6:18-er- | 310 OF1- FL ERS
DEEPAK DESHPANDE

Beginning on or about March 30, 2018, through on or about April |,

2018, in the Middle District of Florida, the defendant, DERPAK
DESHPANDE, did employ, use, persuade, induce, entice, and coerce a
mittor, to engage in sexually explicit conduct for the purpose of producing a
visual depiction of such conduct, knowing and having reason to know that

| such visual depiction would be transported and transmitted using any means
and facility of interstate and foreign commerce, and knowing and having
reason to know that such visual depiction would be transported and
transmitted in and affecting interstate and foreign commerce, and the visual
depiction was produced and transmitted using materials that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce by
any means, including by computer, and the visual depiction was actually —

transported and transmitted using any means and facility of interstate and

Defendant's Initials f. 27

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 28 of 32 PagelD 176

foreign commerce, and the visual depiction was actually transparted and
transmitted in and affecting interstate and forcign commerce.

In addition, from a date unknown, but at least from on or about March
30, 2018, through and including on or about April ], 2018, in the Middle
District of Florida, and elsewhere, DESHPAN DE, using a facility and means
of interstate commerce, that is, the Internet and a cell phone, did knowingly
persuade, induce, entice, and coerce an individual who bad not attained the
age of 18 years, to engage in sexual activity for which a person could be
charged with a criminal offense. Florida Statute Section 794.05 prohibits a_
person 24 years of age or older to engage in sexual activity with a person 16 or
17 years of age. Atall times relevant io the Indictment, DESHPANDE was
40 years old and the child victim (CV) was 16 years old, CV told
DESHPANDE he/she was 16 years old.

Beginning in or about July 2017, DESHPANDE—posing as a modeling
agent named “Devin"—inutially met CV online when he responded to an
advertisement that CV had posted, seeking a modeling opportunity.
DESHPANDE and CV communicated via various internet applications, and
DESHPANDE eventually convinced CV to send nude images to him via the

internet, which he/she did on multiple occasions,

Defendant's Initiale #& 28

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 29 of 32 PagelD 177

Shortly thereafter, DESHPANDE—posing as a modeling agent named
“Nick Cuban" who knew “Devin'—contacted CV through an internet
messaging application. In his persona as “Nick,” DESHPANDE again
convineed CV to send nude images of himself/herself to him via the internet,
Which he/shé did on multiple occasions.

In addition, at some point after C'V’s initial contact with DESHPANDE
posing as “Nick,” CV posted yet another advertisement online seeking a
modeling opportmity. DESHPANDE then contacted CV again—this time
posing as “Roger.” DESHPANDE (posing as “Roger") again convinced CV
to send nude images to him via the internet, which he/she did on multiple
occasions. DESHPANDE also threatened to disseminate the nude images of
CV over the “dark web” if he/she did not continue to produce nude images of
himself/herself and send the images to him, |

DESHPANDE stopped masquerading as “Devin” in or about
September 2017; at that time, DESHPANDE (posing as Nick”) told CV that
*Pevin" had been arrested for money laundering in the United Kingdom and
was under house arrest. DESHPANDE continued posing as “Nick” and
“Roger” in his commuumications with CV, however, and used those personas
in furtherance of hig efforts to extort CV into producing and sending more

child pornography to him via the internet.

Defendant's Initials _ 29

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 30 of 32 PagelD 178

In or about September 2017, DESHPANDE (posing as “Nick")
traveled from his home in Dublin, California, ta Orange County, Florida, in
the Middle District of Florida, ta meet CV in person for the first time. He
picked CV up, then drove to a hotel in Orange County, Florida, in the middle
of the night, There, he took photographs of CV in outfits that he had asked
CV in advance to bring. He also photographed CV in various states of
undress, and took nude photos of him/her.

DESHPANDE also recorded videos of himself sexually assaulting CY
multiple times. In addition, DESHPANDE gave CV alcohol and/or
cannabis drops to encourage him/her to relax.

DESHPANDE (posing as “Nick” and “Roger’) maintained regular
contact with CV between September 2017 and April 2018, and consistently
persuaded him/her to produce and transmit via the internet pornographic
images of CV. In addition, when CV's cellular phone broke, DESHPANDE
(posing as “Nick”) mailed CV an Android Nexus 6P cellular phone so that

| they could stay in contact. A review of that phone revealed that during the
course of a cybersex conversation between CV and DESHPANDE (posing as
“Nick”), CV sent photographs of a naked vagina ts DESHPANDU, and

DESHPANDE sent CV a photograph of his erect penis.

Defendant’s Initials = * 30

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 31 of 32 PagelD 179

Between in or about September 2017 and in or about April 2018,
DESHPANDE (posing as “Nick”) traveled from his home in California, to
Orlando, Florida, approximately four additional times to meet with CV. One
of those visits occurred from March 30 to April 1, 2018. During each visit, he
produced videos of himself engaging in sexual intercourse with CV multiple
times, using a Canon Vixia HSX200 video camera, Nikon D810 still camera,
and Lumix DMC-GH4 still camera. During those visits, DESHPANDE used
alcohol and/or drugs to help CV relax, In addition, DESHPANDE gave CV
small sums of money and gifts, including pairs of earrings and body !otions.

The Federal Bureau of Investigation (7B) began investigating
DESHPANDE in early May 2018. On May-7, 2018, the FBI learned that
DESHPANDE had attempted to contact cv through Google Hangouts, an
online application. In response, FBI Special Agent Kevin Kaufinan (the
“UC”, acting in an undercover capacity and posing as CV, sent

_ DESHPANDE a Google Hangouts message. DESHPANDE replied, and the
UC proceeded to exchange a series of communications with DESHPANDE
for the next several days.

During those communications, DESHPANDE asked to meet with the
UcC again in Orlando, Florida. At one point, he instructed the UC to bring

“all your lingeries” and “all the outfits we shot on before as well.” When the

Deferidant’s Initials 31

 

 
Case 6:18-cr-00131-CEM-LRH Document 38 Filed 10/26/18 Page 32 of 32 PagelD 180

UC asked, “How many hours we looking at??” DESHPANDE responded,
“As much as you can. This will be the last tape you will do.” |

On May 12, 2018, the FBI arrested DESHPANDE at the Orlando
International Airport shortly after he disembarked his flight. The FBI
searched DESHPANDBE's backpack and luggage and found muttiple iPhones,
multiple cameras, a camera stand, Vidalista tablets (for enhancing male sexual

performance), handcuffs, a dildo, a blindfold mask, and sexual lubricant.

Defendant’s Initiats — * —_ 32

 
